               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

Murray et al.                   :       CIVIL ACTION
                                :       NO. 20-04018
                                :
     v.                         :
                                :
                                :
The City of Philadelphia        :
     et al.                     :

                                ORDER

          AND NOW, this 18th day of August 2020, after

considering Plaintiffs’ Motion for Temporary Restraining Order

and Preliminary Injunction (ECF No. 5), it is hereby ORDERED

that a telephone conference to determine the status of the

matter will be held on August 18, 2020, at 2:15 p.m., before the

Honorable Eduardo C. Robreno, and all parties are to call in to

the conference call center at 571-353-2300 and use the access

code 974 539 869#. Plaintiffs’ attorney, Michael N. Huff, Esq.,

shall serve a copy of this order upon the Defendants and the

City of Philadelphia Law Department at the earliest possible

opportunity and by any practicable means, including email.



          AND IT IS SO ORDERED.



                           /s/ Eduardo C. Robreno
                           EDUARDO C. ROBRENO, J.
